ACCEPTED
                                                                                         03-14-00617-CR
                                                                                                4589066
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/20/2015 6:04:15 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00617-CR

NATHANIEL PAUL FOX                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 3/20/2015
                                                              COURT6:04:15
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 12 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was indicted by a grand jury on March 13, 2013 for the charges of

Murder and Aggravated Assault of a Family or Household Member with a Deadly

Weapon in CR2013-091. Appellant filed his brief on January 22, 2015. After its

first extension was granted by the Court, the State’s brief is currently due on March

25, 2015.

                                         II.

      I am handling the appeal for the State in this case. Since the first extension I

have worked on two expunctions which have required a significant amount of

research. I have also prepared a response related to a contest of an affidavit of

indigence in 03-15-00107-CV on March 12th, and performed several other day-to-

                                          1
day tasks for the office. I have read through the record in the instant case and I am

preparing the State’s brief, but I will be out of the country performing manual work

from March 21st to March 30th, and I am not sure I will have the access or ability to

electronically file the State’s brief overseas. I plan on completing the State’s brief

while I am out of the office, and respectfully request an extension of 12 days to file

the State’s brief in the instant cause. This is the second extension sought by

Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 12 days, until April 6, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant NATHANIEL PAUL

FOX’s attorney in this matter:

Paul A. Finley
pfinley@reaganburrus.com
Reagan Burrus PLLC
401 Main Plaza, Suite 200
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
efile.txcourts.gov, this 20th day of March, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3